         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 1 of 38




GEORGE T. NAEGLE [5001]
CORTNEY KOCHEVAR [11157]
RICHARDS BRANDT MILLER NELSON
Attorneys for Defendants
Kennon C. Tubbs, MD and
Kennon C. Tubbs, MD, LLC
Wells Fargo Center, 15th Floor
299 South Main Street
P.O. Box 2465
Salt Lake City, Utah 84110-2465
Email: george-naegle@rbmn.com
       cortney-kochevar@rbmn.com
Telephone: (801) 531-2000
Fax No. (801) 532-5506


           IN THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH
                             CENTRAL DIVISION


THE ESTATE OF TANNA JO FILLMORE,
DECEASED                                         Defendant Kennon C. Tubbs, MD and
                                                Kennon C. Tubbs, MD, LLC Answer to
By and through, MELANY ZOUMADAKIS,             Plaintiffs’ Amended Complaint Joinder in
PERSONAL REPRESENTATIVE OF THE                               Jury Demand
ESTATE OF TANNA JO FILLMORE,
DECEASED,

       Plaintiffs,                                     Case No. 2:19-cv-00081-EJF
vs.                                                       Judge Evelyn J. Furse

DUCHESNE COUNTY, UTAH; DAVID L.
BOREN, KENNON C. TUBBS, MD, LLC,
KENNON C. TUBBS, MD, JANA CLYDE,
LPN;

       Defendants.


       Defendants Kennon C. Tubbs, MD and Kennon C. Tubbs, MD, LLC (“Defendants”), by

and through counsel of record, George T. Naegle and Cortney Kochevar, RICHARDS BRANDT

MILLER NELSON, hereby answers the claims and causes of action of Plaintiff The Estate of Tanna
            Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 2 of 38




Jo Fillmore, deceased; by and through, Melany Zoumadakis, personal representative of the

Estate of Tanna Jo Fillmore, deceased as set forth in her Amended Complaint as follows:

                                           First Defense

       Plaintiffs’ Amended Complaint fails to state certain claims and causes of action upon

which relief may be granted against Defendants.

                                          Second Defense

       With respect to the specific allegations of Plaintiffs’ Amended Complaint, Defendants

admit, deny and allege as follows:

                                      Preliminary Statement

       1.       This Paragraph does not contain any allegations against these Defendants, but to

the extent a response is required Defendants deny.

       2.       Defendants deny.

       3.       Defendants deny.

       4.       Defendants deny.

                                     Jurisdiction and Venue

       5.       Defendants deny that this Court has jurisdiction over Plaintiffs’ state law claims,

as Plaintiffs have failed to comply with the Utah Health Care Malpractice Act. Defendants deny

any and all other allegations contained in Paragraph 5.

       6.       Defendants have appropriately moved that this action be heard in federal court

and admit that venue is proper in said court.

       7.       Admit as to these Defendants.

       8.       Defendants object to Paragraph 8 insofar as it calls for a legal conclusion. To the

extend Defendants must respond, Defendants deny.
                                                  2
               Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 3 of 38




                                                 Parties

          9.       Defendants admit that Ms. Fillmore was confined in the Duchesne County Jail.

Defendants deny any and all other allegations based on lack of information knowledge, or belief.

          10.      Defendants deny the allegations contained in Paragraph 10 based on lack of

knowledge information or belief.

          11.      The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny based on lack of information, knowledge, or

belief.

          12.      The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny based on lack of information, knowledge, or

belief.

          13.      Defendants admit that Kennon Tubbs, M.D. PLLC is a professional corporation

located in Salt Lake County. Defendants object to the extent that Paragraph 13 calls for a legal

conclusion. To the extent Defendants must respond, Defendant deny each and every other

allegations contained in Paragraph 13.

          14.      Defendants admit that Kennon Tubbs, M.D. is licensed physician and a citizen of

the United States, who is domiciled in Salt Lake City. Defendants also admit that Dr. Tubbs

served as the medical director of the Duchesne County Jail in November 2016. Defendants

object to the extent that Paragraph 14 calls for a legal conclusion. To the extent Defendants must

respond, Defendant deny each and every other allegations contained in Paragraph 14.

          15.      The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny based on lack of information, knowledge, or

belief.
                                                    3
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 4 of 38




                         General Allegations Applicable to All Claims

       16.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants admit that the Duchesne County Jail is located in

Duchesne County, Utah. Defendants deny any and all other remaining allegations contained in

Paragraph 16 based on lack of information, knowledge, or belief.

       17.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 17 based

on lack of information, knowledge, or belief.

       18.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 18 based

on lack of information, knowledge, or belief.

       19.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 19 based

on lack of information, knowledge, or belief.

       20.     The allegations in this paragraph are not asserted against these Defendants and

Defendants object to the extent that the allegations call for a legal conclusion. To the extent a

response is required, Defendants deny the allegations contained in Paragraph 20 based on lack of

information, knowledge, or belief.

       21.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 21 based

on lack of information, knowledge, or belief.




                                                  4
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 5 of 38




       22.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 22 based

on lack of information, knowledge, or belief.

       23.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 23 based

on lack of information, knowledge, or belief.

       24.     The allegations in this paragraph are not asserted against these Defendants and

Defendants object to the extent that the allegations call for a legal conclusion. To the extent a

response is required, Defendants deny the allegations contained in Paragraph 24 based on lack of

information, knowledge, or belief.

       25.     Defendants object to the extent that the allegations call for a legal conclusion. To

the extent a response is required, Defendants deny the allegations contained in Paragraph 25

based on lack of information, knowledge, or belief.

       26.     The allegations in this paragraph are not asserted against these Defendants and

Defendants object to the extent that the allegations call for a legal conclusion. To the extent a

response is required, Defendants deny the allegations contained in Paragraph 26 based on lack of

information, knowledge, or belief.

       27.     Defendants deny the allegations contained in Paragraph 27 based on lack of

information, knowledge, or belief.

       28.     Defendants deny the allegations contained in Paragraph 28 based on lack of

information, knowledge, or belief.




                                                  5
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 6 of 38




       29.     The allegations in this paragraph are not asserted against these Defendants and

Defendants object to the extent that the allegations call for a legal conclusion. To the extent a

response is required, Defendants deny the allegations contained in Paragraph 29 based on lack of

information, knowledge, or belief.

       30.     The allegations in this paragraph are not asserted against these Defendants. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 30 based

on lack of information, knowledge, or belief.

       31.     Defendants admit that Duchesne County contracted with Defendants to provide

“medical and mental health services in a primary care scope of practice.” Defendants deny any

and all other allegations contained in Paragraph 31.

       32.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 32.

       33.     Defendants admit that Dr. Kennon Tubbs was contracted to act as the medical

director of the Duchesne County Jail. Defendants deny any and all other allegations contained in

Paragraph 33 based on lack of information, knowledge, or belief.

       34.     Defendants deny the allegations contained in Paragraph 34 based on lack of

information, knowledge, or belief.

       35.     Defendants deny the allegations contained in Paragraph 35 based on lack of

information, knowledge, or belief.




                                                  6
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 7 of 38




       36.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 36.

       37.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 37, Defendants deny.

       38.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 38, Defendants deny.

       39.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 39, Defendants deny.

       40.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 40, Defendants deny.

       41.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 41 Defendants deny.

       42.     Defendants defer to the actual language of the contract between Dr. Tubbs and

Duchesne County, upon which the allegations in this Paragraph rely, to the extent the actual

contract differs from the allegations in Paragraph 42, Defendants deny.




                                                 7
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 8 of 38




       43.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants defer to the actual language of

the contract between Dr. Tubbs and Duchesne County, upon which the allegations in this

Paragraph rely, to the extent the actual contract differs from the allegations in Paragraph 43,

Defendants deny.

       44.     Defendants deny the allegations contained in Paragraph 44 based on lack of

information, knowledge, or belief.

       45.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 45 based on lack of information, knowledge, or belief.

       46.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 46 based on lack of information, knowledge, or belief.

       47.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 47 based on lack of information, knowledge, or belief.

       48.     This Paragraph does not contain any specific allegations against any Defendant, to

the extent Defendants must respond to Paragraph 48, Defendants deny based on lack of

information, knowledge, or belief.

       49.     This Paragraph does not contain any specific allegations against any Defendant, to

the extent Defendants must respond to Paragraph 49, Defendants deny based on lack of

information, knowledge, or belief.


                                                 8
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 9 of 38




       50.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 50.

       51.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 51.

       52.     Defendants deny the allegations contained in Paragraph 52.

       53.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 53.

       54.     Defendants deny the allegations contained in Paragraph 54 based on lack of

knowledge, information, or belief.

       55.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants defer to the actual language of

the Position Description for the Corrections LPN, upon which the allegations in this Paragraph

rely, to the extent the actual position description differs from the allegations in Paragraph 55,

Defendants deny.

       56.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants defer to the actual language of

the Position Description for the Corrections LPN, upon which the allegations in this Paragraph

rely, to the extent the actual position description differs from the allegations in Paragraph 56,

Defendants deny.


                                                  9
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 10 of 38




       57.     The allegations in Paragraph 57 are not asserted against these Defendants, to the

extent Defendants must respond to the allegations contained in Paragraph 57, Defendants deny

based on lack of knowledge, information or belief.

       58.     The allegations in Paragraph 58 are not asserted against these Defendants, to the

extent Defendants must respond to the allegations contained in Paragraph 58, Defendants deny

based on lack of knowledge, information or belief.

       59.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny the allegations contained

in Paragraph 59.

       60.     Defendants admit that all incoming prisoners receive a health screening at intake.

Defendants deny any and all other allegations contained in Paragraph 60.

       61.     Defendants admit that all incoming prisoners receive a health screening at intake.

Defendants deny any and all other allegations contained in Paragraph 61.

       62.     Defendants deny the allegations contained in Paragraph 62 based on lack of

information, knowledge, or belief.

       63.     Defendants deny the allegations contained in Paragraph 63 based on lack of

information, knowledge, or belief.

       64.     Defendants object to the allegations contained in Paragraph 64 to the extent that it

calls for a legal conclusion. To the extend Defendants must respond, Defendants deny.

       65.     Defendants defer to the actual language of the Duchene County Jail Policies and

Procedures, upon which the allegations in this Paragraph rely, to the extent the actual language

differs from the allegations in Paragraph 65 Defendants deny.


                                                10
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 11 of 38




       66.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants defer to the actual language of

the Duchesne County Policies and Procedures, upon which the allegations in this Paragraph rely,

to the extent the actual position description differs from the allegations in Paragraph 66,

Defendants deny.

       67.     Defendants defer to the actual language of the Duchene County Jail Policies and

Procedures, upon which the allegations in this Paragraph rely, to the extent the actual language

differs from the allegations in Paragraph 67 Defendants deny.

       68.     Defendants deny the allegations contained in Paragraph 68 to the extent that

Defendants are qualified to diagnose and treat mental health conditions.

       69.     Defendants deny the allegations contained in Paragraph 69.

       70.     Defendants deny the allegations contained in Paragraph 70.

       71.     Defendants deny the allegations contained in Paragraph 71.

       72.     Admit.

       73.     Defendants deny the allegations contained in Paragraph 73.

       74.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       75.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       76.     The allegations in Paragraph 76 do not pertain to Defendants. To the extent

Defendants must respond, Defendants deny based on lack of knowledge, information, or belief.




                                                 11
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 12 of 38




       77.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion and do not pertain to Defendants. To the extent Defendants must respond,

Defendants deny based on lack of knowledge, information, or belief.

       78.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion and do not pertain to Defendants. To the extent Defendants must respond,

Defendants deny based on lack of knowledge, information, or belief.

       79.     Defendants deny the allegations contained in Paragraph 79.

       80.     Defendants deny the allegations contained in Paragraph 80.

       81.     Defendants deny the allegations contained in Paragraph 81.

       82.     Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       83.     Defendants deny the allegations contained in Paragraph 83.

       84.     Defendants deny the allegations contained in Paragraph 84.

       85.     Defendants defer to the actual language of the Duchesne County Jail Policies and

Procedures, upon which the allegations in this Paragraph rely, to the extent the actual contract

differs from the allegations in Paragraph 85, Defendants deny. Defendants deny any and all other

allegations contained in Paragraph 85.

       86.     Defendants deny the allegations contained in Paragraph 86.

       87.     Defendants deny the allegations contained in Paragraph 87.

       88.     Defendants deny the allegations contained in Paragraph 88.

       89.     Paragraph 89 does not contain any allegations against these Defendants, to the

extent a response is required, Defendants deny.


                                                  12
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 13 of 38




       90.    Paragraph 90 does not contain any allegations against these Defendants, to the

extent a response is required, Defendants deny.

       91.    Paragraph 91 does not contain any allegations against these Defendants, to the

extent a response is required, Defendants deny.

       92.    Paragraph 92 does not contain any allegations against these Defendants, to the

extent a response is required, Defendants deny.

       93.    Defendants deny the allegations contained in Paragraph 93 based on lack of

knowledge, information, or belief.

       94.    Defendants deny the allegations contained in Paragraph 94 based on lack of

knowledge, information, or belief.

       95.    Defendants deny the allegations contained in Paragraph 95 based on lack of

knowledge, information, or belief.

       96.    Defendants deny the allegations contained in Paragraph 96 based on lack of

knowledge, information, or belief.

       97.    Defendants deny the allegations contained in Paragraph 97 based on lack of

knowledge, information, or belief.

       98.    Defendants deny the allegations contained in Paragraph 98 based on lack of

knowledge, information, or belief.

       99.    Defendants deny the allegations contained in Paragraph 99 based on lack of

knowledge, information, or belief.

       100.   Defendants deny the allegations contained in Paragraph 100 based on lack of

knowledge, information, or belief.


                                                  13
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 14 of 38




       101.    Admit that Dr. Tubbs was not required to be present for Ms. Fillmore’s health

intake screening. Defendants deny the remaining allegations contained in Paragraph 101 based

on lack of knowledge, information, or belief.

       102.    Defendants deny the allegations contained in Paragraph 102 based on lack of

knowledge, information, or belief.

       103.    Defendants admit the allegations contained in Paragraph 103 based on

information and belief.

       104.    Defendants deny the allegations contained in Paragraph 104 based on lack of

knowledge, information, or belief.

       105.    Defendants deny the allegations contained in Paragraph 105 based on lack of

knowledge, information, or belief.

       106.    Defendants deny the allegations contained in Paragraph 106 based on lack of

knowledge, information, or belief.

       107.    Defendants deny the allegations contained in Paragraph 107 based on lack of

knowledge, information, or belief.

       108.    Defendants deny the allegations contained in Paragraph 108 based on lack of

knowledge, information, or belief.

       109.    Defendants deny the allegations contained in Paragraph 109 based on lack of

knowledge, information, or belief.

       110.    Defendants deny the allegations contained in Paragraph 110 based on lack of

knowledge, information, or belief.




                                                14
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 15 of 38




       111.   Defendants deny the allegations contained in Paragraph 111 based on lack of

knowledge, information, or belief.

       112.   Defendants deny the allegations contained in Paragraph 112 based on lack of

knowledge, information, or belief.

       113.   Defendants deny the allegations contained in Paragraph 113 based on lack of

knowledge, information, or belief.

       114.   Defendants deny the allegations contained in Paragraph 114 based on lack of

knowledge, information, or belief.

       115.   Defendants deny the allegations contained in Paragraph 115 based on lack of

knowledge, information, or belief.

       116.   Defendants deny the allegations contained in Paragraph 116.

       117.   Defendants deny the allegations contained in Paragraph 117 based on lack of

knowledge, information, or belief.

       118.   Defendants deny the allegations contained in Paragraph 118 based on lack of

knowledge, information, or belief.

       119.   Paragraph 119 does not contain any allegations against these Defendants to the

extent a response is required, Defendants deny.

       120.   Defendants deny the allegations contained in Paragraph 120.

       121.   Defendants deny the allegations contained in Paragraph 121.

       122.   Defendants deny the allegations contained in Paragraph 122.

       123.   Defendants deny the allegations contained in Paragraph 123.

       124.   Defendants deny the allegations contained in Paragraph 124.


                                                  15
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 16 of 38




       125.   Defendants deny the allegations contained in Paragraph 125.

       126.   Defendants deny the allegations contained in Paragraph 126 and all its subparts.

       127.   Defendants deny the allegations contained in Paragraph 127.

       128.   Defendants deny the allegations contained in Paragraph 128.

       129.   Defendants deny the allegations contained in Paragraph 129.

       130.   Defendants deny the allegations contained in Paragraph 130.

       131.   Defendants deny the allegations contained in Paragraph 131.

                              COUNT I – 42 U.S.C. § 1983
  Eighth and Fourteenth Amendments Deliberate Indifference to Serious Medical/Mental
     Health Need and Failure to Provide Medical/Mental Health Care and Treatment
(Against Defendants Duchesne County and Boren in his Individual and Official Capacities)

       132.   Defendants incorporate herein their responses to Paragraphs 1 through 132.

       133.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       134.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       135.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       136.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       137.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       138.   Defendants deny the allegations contained in Paragraph 138.

       139.   Defendants deny the allegations contained in Paragraph 139.

                                               16
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 17 of 38




       140.   Defendants deny the allegations contained in Paragraph 140.

       141.   Defendants deny the allegations contained in Paragraph 141.

       142.   Defendants deny the allegations contained in Paragraph 142.

       143.   Defendants deny the allegations contained in Paragraph 143.

       144.   Defendants deny the allegations contained in Paragraph 144 and all its subparts.

       145.   Defendants deny the allegations contained in Paragraph 145 and all its subparts.

       146.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       147.   Defendants deny the allegations contained in Paragraph 147.

                            COUNT II – 42 U.S.C. § 1983
       Eighth and Fourteenth Amendments Failure to Train/Inadequate Training
 (Against Defendants Duchesne County and Boren in his individual and official capacities)

       148.   Defendants incorporate herein their responses to Paragraphs 1 through 148.

       149.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       150.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       151.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       152.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       153.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.


                                               17
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 18 of 38




       154.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       155.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       156.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       157.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       158.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       159.   Defendants deny the allegations contained in Paragraph 159.

       160.   Defendants deny the allegations contained in Paragraph 160.

       161.   Defendants deny the allegations contained in Paragraph 161.

       162.   Defendants deny the allegations contained in Paragraph 162.

       163.   Defendants deny the allegations contained in Paragraph 163.

                             COUNT II – 42 U.S.C. § 1983
      Eighth and Fourteenth Amendments Failure to Supervise, Direct and Control/
                     Inadequate Supervision, Direction, and Control
 (Against Defendants Duchesne County and Boren in his individual and official capacities)

       164.   Defendants incorporate herein their responses to Paragraphs 1 through 164.

       165.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       166.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

                                               18
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 19 of 38




       167.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       168.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       169.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       170.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       171.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       172.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       173.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       174.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       175.   Defendants deny the allegations contained in Paragraph 175.

       176.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       177.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.




                                               19
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 20 of 38




       178.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny.

       179.   Defendants deny the allegations contained in Paragraph 179.

                                  Count IV– 42 U.S.C. § 12132
                   Title II of the Americans with Disabilities Act (“ADA”)
 Violations of the ADA (Against Defendants Duchesne County and Boren in his individual
                                    and official capacities)

       180.   Defendants incorporate herein their responses to Paragraphs 1 through 180.

       181.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       182.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       183.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       184.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       185.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.

       186.   Defendants deny the allegations contained in Paragraph 186.

       187.   Defendants deny the allegations contained in Paragraph 187 and all its subparts.

       188.   The allegations in this Paragraph do not pertain to Defendants, to the extent a

response is required, Defendants deny based on lack of knowledge, information, or belief.




                                               20
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 21 of 38




       189.    Defendants admit that they contract with Duchesne County Jail to provide

medical services. Defendants deny any and all other allegations contained in Paragraph 189 not

specifically admitted herein.

       190.    Defendants object to the allegations contained in Paragraph 190 insofar as they

call for a legal conclusion, to the extent Defendants must respond, Defendants deny.

       191.    Defendants deny the allegations contained in Paragraph 191.

       192.    Defendants object to the allegations contained in Paragraph 192 insofar as they

call for a legal conclusion, to the extent Defendants must respond, Defendants deny based on

lack of knowledge, information, or belief.

       193.    Defendants deny the allegations contained in Paragraph 193 based on lack of

information, knowledge, or belief.

       194.    Defendants deny the allegations contained in Paragraph 194 based on lack of

information, knowledge, or belief.

       195.    Defendants deny the allegations contained in Paragraph 195 based on lack of

information, knowledge, or belief.

       196.    Defendants deny the allegations contained in Paragraph 196.

       197.    Defendants’ objection to the allegations contained in Paragraph 197 insofar as

they call for a legal conclusion. To the extent that Defendants must respond, Defendants deny.

       198.    Defendants deny the allegations contained in Paragraph 198.

                               Count V – 42 U.S.C. § 1983
  Eighth and Fourteenth Amendments Deliberate Indifference to Serious Medical/Mental
         Need and Failure to Provide Medical/Mental Health Care and Treatment
   (Against Defendants Tubbs, LLC and Tubbs in his individual and official capacities)

       199.    Defendants herein incorporate their responses to Paragraphs 1 through 199.

                                               21
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 22 of 38




       200.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       201.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       202.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       203.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       204.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       205.    Defendants deny the allegations contained in Paragraph 205.

       206.    Defendants deny the allegations contained in Paragraph 206.

       207.    Defendants deny the allegations contained in Paragraph 207.

       208.    Defendants deny the allegations contained in Paragraph 208.

       209.    Defendants deny the allegations contained in Paragraph 209.

       210.    Defendants deny the allegations contained in Paragraph 210.

       211.    Defendants deny the allegations contained in Paragraph 211.

       212.    Defendants deny the allegations contained in Paragraph 212.

       213.    Defendants deny the allegations contained in Paragraph 213.

       214.    Defendants deny the allegations contained in Paragraph 214.




                                                22
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 23 of 38




                             Count VI – 42 U.S.C. § 1983
      Eighth and Fourteenth Amendments Failure to Train / Inadequate Training
   (Against Defendants Tubbs, LLC and Tubbs in his individual and official capacities)

       215.    Defendants incorporate by this reference their responses to Paragraphs 1 through

215.

       216.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       217.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       218.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       219.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       220.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       221.    Defendants deny the allegations contained in Paragraph 221.

       222.    Defendants deny the allegations contained in Paragraph 222.

       223.    Defendants deny the allegations contained in Paragraph 223.

       224.    Defendants deny the allegations contained in Paragraph 224

       225.    Defendants deny the allegations contained in Paragraph 225.

       226.    Defendants deny the allegations contained in Paragraph 226.

       227.    Defendants deny the allegations contained in Paragraph 227.

       228.    Defendants deny the allegations contained in Paragraph 228.

       229.    Defendants deny the allegations contained in Paragraph 229.
                                               23
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 24 of 38




       230.    Defendants deny the allegations contained in Paragraph 230.

                              Count VII – 42 U.S.C. § 1983
Eighth and Fourteenth Amendments Failure to Supervise, Direct and Control / Inadequate
  Supervision, Direction and Control (Against Defendants Tubbs LLC and Tubbs in his
                            individual and official capacities)

       231.    Defendants incorporate by this reference their responses to Paragraphs 1 through

231.

       232.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       233.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       234.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       235.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       236.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       237.    Defendants deny the allegations contained in Paragraph 237.

       238.    Defendants deny the allegations contained in Paragraph 238.

       239.    Defendants deny the allegations contained in Paragraph 239.

       240.    Defendants deny the allegations contained in Paragraph 240.

       241.    Defendants deny the allegations contained in Paragraph 241.

       242.    Defendants deny the allegations contained in Paragraph 242.

       243.    Defendants deny the allegations contained in Paragraph 243.

                                                24
           Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 25 of 38




          244.   Defendants deny the allegations contained in Paragraph 244.

          245.   Defendants deny the allegations contained in Paragraph 245.

          246.   Defendants deny the allegations contained in Paragraph 246.

                             Count VIII – 42 U.S.C. § 1983
 Eighth and Fourteenth Amendments Deliberate Indifference to Serious Medical / Mental
    Health Need and Failure to Provide Medical / Mental Health Care and Treatment
                  (Against Defendant Clyde in her individual capacity)

          247.   Defendants incorporate by this reference their responses to Paragraphs 1 through

247.

          248.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          249.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          250.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          251.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          252.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

                                                 25
           Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 26 of 38




          253.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          254.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          255.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          256.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          257.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          258.   Defendants deny the allegations contained in Paragraph 258.

          259.   The allegations in this Paragraph do not pertain to these Defendants. To the extent

these Defendants must respond, Defendants deny based on lack of knowledge, information, or

belief.

          260.   Defendants deny the allegations contained in Paragraph 260.




                                                 26
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 27 of 38




                     Count IX – State Law Claim: Wrongful Death
 (Against Defendants Duchesne County and Boren in his individual and official capacities)

       261.    Defendants incorporate by this reference their responses to Paragraphs 1 through

261.

       262.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny based on lack of

knowledge, information, or belief.

       263.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny based on lack of knowledge, information, or belief.

       264.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       265.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       266.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

                        Count X – State Law Claim: Negligence
 (Against Defendants Duchesne County and Boren in his individual and official capacities)

       267.    Defendants incorporate by this reference their responses to Paragraphs 1 through

267.

       268.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny based on lack of

knowledge, information, or belief.

       269.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.
                                                27
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 28 of 38




       270.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       271.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       272.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

         Count XI – State Law Claim: Breach of Duty to Third Party Beneficiary
 Against Defendants Duchesne County and Boren in his individual and official capacities)

       273.    Defendants incorporate by this reference, their responses to Paragraphs 1 through

273.

       274.    Defendants admit that in November 2016, they had a contract with Duchene

County Jail to provide medical services. Defendants deny any and all other allegations contained

in Paragraph 274.

       275.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       276.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       277.    Defendants deny the allegations contained in Paragraph 277.

       278.    Defendants deny the allegations contained in paragraph 278.

       279.    Defendants deny the allegations contained in paragraph 279.

       280.    Defendants deny the allegations contained in paragraph 280.

       281.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

                                                28
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 29 of 38




                    Count XII – State Law Claim: Wrongful Death
   (Against Defendants Tubbs, LLC and Tubbs in his individual and official capacities)

       282.    Defendants herein incorporate by this reference all responses asserted to

Paragraphs 1 through 282.

       283.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       284.    Defendants deny the allegations contained in Paragraph 284.

       285.    Defendants deny the allegations contained in Paragraph 285.

       286.    Defendants deny the allegations contained in Paragraph 286.

       287.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

                       Count XIII – State Law Claim: Negligence
   (Against Defendants Tubbs, LLC and Tubbs in his individual and official capacities)

       288.    Defendants herein incorporate by this reference all responses asserted to

Paragraphs 1 through 288.

       289.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.

       290.    Defendants deny the allegations contained in Paragraph 290.

       291.    Defendants deny the allegations contained in Paragraph 291.

       292.    Defendants deny the allegations contained in Paragraph 292.

       293.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny.




                                                29
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 30 of 38




                         Count XIV – State Law Claim: Negligence
                     (Against Defendant Clyde in his individual capacity)

       294.    Defendants herein incorporate by this reference all responses asserted to

Paragraphs 1 through 294.

       295.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion. To the extent a response is required, Defendants deny based on lack of

knowledge, information or belief.

       296.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       297.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       298.    The allegations in this Paragraph do not pertain to these Defendants. To the extent

a response is required, Defendants deny.

       299.    Defendants object to the extent that the allegations in this Paragraph call for a

legal conclusion and do not pertain to these Defendants. To the extent a response is required,

Defendants deny.

                                           Third Defense

       Defendants affirmatively plead that Plaintiffs may have failed to mitigate damages if any

exist, and any potential recovery should therefore be barred or reduced.

                                           Fourth Defense

       Defendants affirmatively pleads that the Plaintiffs’ claims may be barred by the express

terms of the Governmental Immunity Act of Utah (including its Notice of Claim provisions), as

codified in Utah Code Ann. § 63G-7-101 et seq. as well as by the immunity afforded them by the

                                                30
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 31 of 38




United States Constitution, the Utah Constitution, state and/or federal common law, and

Plaintiffs’ claims and causes of action may be, therefore, subject to dismissal with prejudice in

their entirety.

                                           Fifth Defense

        Plaintiffs’ own conduct, or the acts of others both supervening and intervening, illegal or

otherwise, or Ms. Fillmore’s own contributory negligence, and/or affirmative acts, directly

caused or contributed to Plaintiffs’ alleged injuries. Defendants affirmatively plead that

Plaintiffs’ claims may be barred, in whole or in part, by Plaintiffs’, and/or others’, carelessness,

recklessness, negligence, and/or false conclusions based upon inaccurate and improperly

performed research and investigation. The fault of Plaintiffs and other parties currently named,

and others not named in this lawsuit, must be compared and allocated by the jury and any fault

attributed to them or other parties must be set off against any judgment attributed to each

Defendant.

                                           Sixth Defense

        The Defendants’ conduct was not the proximate case of Plaintiffs’ injuries.

                                         Seventh Defense

        Defendants affirmatively plead that the Plaintiffs’ claims may be barred by the

affirmative defenses of res judicata, waiver, estoppel, consent, lack of standing, assumption of

risk, the last clear chance doctrine, and latches should discovery reveal these defenses to be

applicable.

                                          Eighth Defense

        Defendants affirmatively plead that Plaintiffs’ claims against him may be barred by the

doctrines of estoppel and unclean hands given Plaintiffs’ own actions.
                                                 31
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 32 of 38




                                            Ninth Defense

        Defendants affirmatively plead that any actions or inactions taken or failed to be taken by

them and which Plaintiffs allege caused harm were reasonable, done in good faith without malice

or intent to injure, and in the interest of safety to the public and Plaintiffs, or because of exigent

or emergent circumstances.

                                           Tenth Defense

        Defendants allege that Plaintiffs’ alleged injuries and claimed damages were proximately

caused or contributed to by the activities of third persons over whom Defendants had no duty,

control or right to supervise including, but not limited to, jail personnel or other medical

providers who provided care or should have provided care to Ms. Fillmore. As part of this

affirmative defense, Defendants allege that discovery may reveal that these persons may have

failed to appropriately or timely diagnose or treat Ms. Fillmore. Defendants are therefore

entitled to have the fault of all responsible parties, including but not limited to any other medical

entity or provider against whom Plaintiffs have made any claim, compared by the trier of fact

pursuant to Utah Code Ann. §§ 78B-5-817 through 78B-5-821 and any other applicable Utah

law. Defendants reserves his right to provide further factual and legal bases on which he may

allocate fault to third parties and reserves the right to amend this affirmative defense as further

information and evidence becomes available through investigation and discovery.


                                          Eleventh Defense

        As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to the applicable statute of limitations or setoffs as set forth in Utah Code Ann.

§ 78B-3-401, et seq. and/or other Utah law.

                                                  32
        Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 33 of 38




                                        Twelfth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. §§ 78B-3-404 and 78B-2-304.


                                      Thirteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-405.


                                      Fourteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-406.


                                       Fifteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-410.


                                       Sixteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-414.


                                     Seventeenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-424.


                                      Eighteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims and causes of

action are subject to and limited by Utah Code Ann. § 78B-3-425.
                                               33
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 34 of 38




                                        Nineteenth Defense

       As a further affirmative defense, Defendants allege that Plaintiffs’ claims fail for failure

to exhaust administrative remedies.

                                        Twentieth Defense

       In recognition of Rule 11 of the Utah Rules of Civil Procedure, Defendants reserve the

right to amend this Answer to Plaintiffs’ Amended Complaint and include any defense of which

Defendants become aware during discovery, to eliminate any affirmative defense which this

Answer contains, to conform to any further amendments to Plaintiffs’ Amended Complaint, or to

amend this Answer in accordance with any ruling on any pleading or motion filed regarding the

claims and causes of action.

                                       Twenty-First Defense

       Defendants are not liable for any amount in excess of the proportion of fault attributable

to them as provided by Utah Code Ann. §§ 78B-5-818 and 819, as amended.

                                      Twenty-Second Defense

       Defendants fully and completely complied with any and all applicable standards of care

in this matter and his action(s) or inaction(s) were at all times reasonable under the

circumstances, undertaken in good faith with due diligence and reasonable promptness, and

consistent with valid penological and compelling governmental interests.

                                      Twenty-Third Defense

       Ms. Fillmore was fully informed and consented to the medical care she received or

refused medical care when it was offered.




                                                 34
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 35 of 38




                                     Twenty-Fourth Defense

       Defendants are entitled to all affirmative defenses available pursuant to Utah Code Ann.

§§ 78B-3-106 et seq. and related case law.

                                       Twenty-Fifth Defense

       Plaintiffs cannot support their claim for punitive damages against Defendants by clear

and convincing evidence as required by Utah Code Ann. § 78B-8-201 et seq.

                                      Twenty-Sixth Defense

       Plaintiffs’ claims for punitive damages is subject to all limitations provided by Utah case

law and statutory law; including but not limited to Utah Code Ann. §78B-8-201 et seq.

                                     Twenty-Seventh Defense

       Plaintiffs’ claims for punitive damages may be barred by the applicable sections of the

United States Constitution, including but not limited to the due process clause of the Fifth

Amendment, the right against self incrimination provided by the Fifth Amendment, the excessive

fines clause of the Eighth Amendment, the equal protection clause of the Fourteenth

Amendment, and the Sixth Amendment.

                                      Twenty-Eighth Defense

       Plaintiffs’ claim for punitive damages may be barred by the following sections of the

Constitution of the State of Utah: Article I, Section 7; Article I, Section 12; Article I, Section 9;

and Article I, Section 10.

                                      Twenty-Ninth Defense

       Plaintiffs have not plead facts sufficient to support a claim for punitive damages against

Defendants. Defendants further states that any claim for punitive damages against them is

without merit or factual basis, inflammatory, and not brought in good faith and therefore
                                                 35
         Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 36 of 38




Defendants request this court strike the same from the pleadings and Defendants, hereby, assert

their right to seek attorney fees pursuant to Utah Code Ann. § 78B-5-825.

                                         Thirtieth Defense

       Defendants may have additional defenses which are unknown at this time, but which may

become known through discovery. Defendants, hereby, reserve their right to amend this Answer

to assert additional defenses or counterclaim(s) as they may become known.

                       NOTICE OF INTENT TO APPORTION FAULT

       Pursuant to Utah Code Ann. §§ 78B-5-817, et seq., Defendants hereby provide notice of

their intent to seek an apportionment of fault to all co-defendants and/or nonparties for Plaintiffs’

injuries alleged in this matter on a special verdict. Defendants reserve the right to provide further

notice of their intent to apportion fault, including to other persons and entities, as discovery

progresses. The grounds for this Notice of Intent with respect to the co-defendants and/or

nonparties are as alleged by and in Plaintiffs’ Amended Complaint, if proven.

                                         JURY DEMAND

       Defendants hereby demand a jury demand and submits the appropriate fee.

       WHEREFORE, having fully answered Plaintiffs’ Amended Complaint, Defendants pray

that Plaintiffs’ Amended Complaint be dismissed with prejudice for a failure to state a claim

upon which relief can be granted; that Plaintiff take nothing by way of her Amended Complaint;

that because of Plaintiffs’ comparative negligence, Plaintiffs’ entire claim be disallowed or that

any award to her be reduced in accordance with the proportionate comparative negligence; that

Plaintiff reimburse Defendants for their costs in defending this action; and for such other and

further relief as this Court deems just and proper as set forth herein.


                                                 36
 Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 37 of 38




DATED this 11th day of February, 2019.

                                         RICHARDS BRANDT MILLER NELSON


                                         /s/ Cortney Kochevar
                                         GEORGE T. NAEGLE
                                         CORTNEY KOCHEVAR
                                         Attorneys for Defendants
                                         Kennon C. Tubbs, MD and
                                         Kennon C. Tubbs, MD, LLC




                                     37
          Case 2:19-cv-00081-JNP Document 6 Filed 02/11/19 Page 38 of 38




                                      CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 11th day of February, 2019, I electronically filed
the foregoing document with the Clerk of the Court using the CM/ECF system which sent
notification of such filing to the following:

 Tyler B. Ayres                                                   U.S. Mail – Postage Prepaid
 AYRES LAW FIRM                                                   Hand Delivery
 12339 South 800 East, Suite 101                                  Electronic Filing
 Draper, Utah 84020                                               Email
 tyler@ayreslawfirm.com

 Daniel M. Baczynski
 Baczynski Law, PLLC
 12339 S. 800 East, Suite 101
 Draper, Utah 84020
 dan@bskilaw.com
 dbaczyn2@gmail.com
 Attorneys for Plaintiff


                                                     /s/ Cortney Kochevar

G:\EDSI\DOCS\09828\1418\18L2021.DOC




                                                38
